



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 15th
day of September 2018 by and between Cinedigm Corp., a Delaware Corporation, 45
West 36th Street, 7th floor, New York, New York 10018 (the "Company"), and Erick
Opeka, having an address at 2310 Fernleaf St., Los Angeles, California 90031
(the "Employee").


WITNESSETH:


WHEREAS, the Company desires to employ the Employee and the Employee desires to
be employed by the Company as President Networks upon the terms and conditions
set forth below;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:


1.Employment. (a) The Company agrees to employ the Employee, and the Employee
agrees to be employed by the Company, under the terms of this Agreement, for the
period stated in Section 3 hereof and upon the other terms and conditions herein
provided.
(a)    The Employee affirms and represents that, other than as provided herein,
he is under no obligation to any party that is in any way inconsistent with, or
that imposes material restrictions upon, the Employee’s employment by the
Company or the Employee's responsibilities or undertakings under this Agreement.
2.    Position and Responsibilities. The Employee shall serve as President
Networks of the Company. The Employee’s principal place of employment will be
located in Los Angeles, California. The Employee shall be responsible for such
duties as are commensurate with his office and shall report to the Chief
Executive Officer of the Company (“CEO”) except as directed by the CEO to report
to the President of Cinedigm Entertainment Corp., either and both of whom shall
have the power to expand the Employee’s duties, responsibilities and authority
beyond those commensurate with his office (only in a temporary or immaterial
manner unless the Employee consents to such expansion) and, when considered
necessary or in the best interests of the Company, the CEO may override the
Employee’s decisions and actions. Except as otherwise provided herein, the
Employee will devote his substantial full business time throughout the Term
(defined below) to the services required of him hereunder. The Employee will
render his business services to the Company and its affiliates during the Term
and will use his best efforts, judgment and energy to improve and advance the
operations, programs, services and interests of the Company in a manner
consistent with the duties of his position. Notwithstanding the foregoing, as
long as it does not materially interfere or materially conflict with the
Employee’s employment hereunder, the Employee may participate in professional,
educational, welfare, social, religious and civic organizations.
3.    Term.
The term of this Agreement shall commence on September 15, 2018 (the “Effective
Date”) and terminate on September 15, 2021 (the “Term”). The parties agree to
provide written notice to each other no later than six (6) months before the
expiration of the Term regarding whether or not each would like to negotiate a
renewal of this Agreement. Upon the expiration of the Term, this Agreement,
except for the provisions that survive pursuant to this Section 3 and Section 8,
will have no further force or effect.
In the event Employee remains employed by the Company after the Term expires and
the parties have not executed a successor written agreement, the Employee’s
employment will be at-will. In such event, the Employee, for the duration of his
at-will employment, will be entitled to receive the Base Salary and participate
in the bonus and benefit programs in effect at the expiration of the Term.
4.    Compensation, Reimbursement of Expenses.
(a)    Salary. For all services rendered by the Employee in any capacity during
his employment under this Agreement, including, without limitation, service as
an executive, officer, director, manager or member of any committee of the
Company or of any subsidiary, affiliate, or division thereof, the Company shall
pay the Employee, in accordance with the Company’s normal payroll practices, a
salary (“Base Salary”) at the rate of $325,000 per year commencing with the
Effective Date, subject to annual reviews and increase for subsequent years in
the sole discretion of the Compensation Committee of the board of directors (the
“Board”) of the Company (the “Committee”).
(b)    Bonus. The Employee shall participate in the Company’s Management Annual
Incentive Plan or any amended or successor plan thereto (“MAIP”). For each of
the fiscal years ending March 31, 2019, March 31, 2020 and March 31, 2021, the
target bonus shall be thirty-five percent (35%) of his Base Salary (the “Target
Bonus”). The Employee’s bonuses shall be based on Company performance with goals
to be established annually by the Committee and shall be subject to adjustment
at the sole discretion of the Committee. Bonuses shall be paid at the same time
bonuses are paid to other executives of the Company, which payment shall be made
during the calendar year that includes the close of such fiscal year, but no
later than August 31st following the fiscal year for which the bonus is earned,
and shall be subject to the terms of the MAIP.
(c)    Reimbursement of Expenses. In accordance with Company policies then in
effect, the Company shall pay directly, or reimburse the Employee for,
reasonable travel, entertainment and other business-related expenses incurred by
the Employee in the performance of his duties under this Agreement
(d)    Long-Term Incentive Awards. The Employee shall receive an award of
355,000 stock appreciation rights (“SARs”) pursuant to the Company’s 2017 Equity
Incentive Plan (“EIP”) upon mutual execution of this Agreement. The SARs will
have an exercise/strike price equal to the fair market value of the date of the
grant. One-third of the SARs will vest on the last day of each of the 2019,
2020, and 2021 fiscal y ears. SARs may be settled by the Company in cash or
shares at the sole and absolute discretion of the Compensation Committee, which
may consider, among other factors, the availability of shares under the EIP.
Other SAR features such as length of term, and termination provisions shall be
consistent with prior option grants, subject to the sole and absolute discretion
of the Compensation Committee. The award described in this paragraph will be
subject to the specific terms of separate Notices of Award that will be provided
to the Employee.
5.    Participation in Benefit Plans. Employee will be eligible to participate
in all benefit plans and programs that the Company provides to senior executives
in line with the Company’s current practices, including medical, dental, vision,
disability, life insurance and paid time off plans, all in accordance with the
terms and conditions of such benefit plans and programs as may be modified by
the Company in its sole discretion or as required by law from time to time.
6.    Termination.
(a)    The Company shall have the right to terminate this Agreement and the
Employee’s employment prior to the expiration of the Term for Cause (as defined
below). The Employee has the right to resign and terminate this Agreement at any
time without “Good Reason” (as defined below) upon thirty (30) days’ written
notice, which notice period may be waived at the discretion of the Company. The
Company shall have no obligations to the Employee for any period subsequent to
the effective date of any termination of this Agreement pursuant to this Section
6(a), except any and all obligations provided by applicable law and the payment
of Base Salary (pursuant to Section 4(a)) up to and including the termination
date, bonus earned and approved by the Committee (pursuant to Section 4(b)),
reimbursement of expenses incurred prior to the termination date (pursuant to
Section 4(c)), and benefits accrued prior to the termination date (pursuant to
Section 5).
(b)    The Company shall also have the right to terminate this Agreement and the
Employee’s employment prior to the expiration of the Term other than for Cause
upon thirty (30) days’ notice and the Employee has the right to resign and
terminate this Agreement at any time for Good Reason (each such termination
shall not include a termination of employee’s employment with the Company due to
the Employee’s death or Disability). In the event that, prior to the expiration
of the Term, the Company terminates this Agreement and the Employee's employment
for reason(s) other than Cause hereof (and other than due to the Employee’s
death or Disability) or if the Employee resigns for Good Reason, the Employee
shall be entitled to receive the following:
(i)    the amounts payable under Section 6(a); and
(ii)    the Base Salary for the twelve (12) month period following termination
of employment (the “Severance Period”), subject to Sections 6(f) and 12 (d)(iii)
below, to be paid in equal monthly installments, as of the first day of each
month following the date of termination; provided that the first of such
payments shall be made in the month following sixty (60) days after such
termination; provided that the first of such payments would include any amounts
that would have been payable absent the 60-day delay in commencement date, and
such payments shall continue for the duration of the Term or such twelve-month
period, as applicable; and provided further that the Company may elect in its
sole discretion to pay any amounts due under this Section 6(b)(ii) as a
one-time, lump-sum amount, less applicable statutory deductions and authorized
withholdings, in the month following sixty (60) days after such termination. The
Company shall be entitled to reduce the amounts paid under this Section 6(b) by
the amounts paid to the Employee in the same period by any other entity that
employs the Employee after the Employee’s termination date with the Company.
(c)    If, prior to the expiration of the Term, the Company terminates this
Agreement and the Employee’s employment for any reason other than for Cause (and
other than due to the Employee’s death or Disability), or if the Employee
resigns for Good Reason, in each event within two years after a Change in
Control (as defined in the EIP, provided that such Change in Control is a change
in control event within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the Treasury Regulations issued thereunder
(“Section 409A”)), the Employee shall be entitled to receive the following in
lieu of the amount payable under Section 6(b):
(i)    the amounts payable under Section 6(a); and
(ii)    a lump sum payment equal to the sum of his then Base Salary and Target
Bonus amount multiplied by two, subject to Sections 6(f) and 12(d)(iii) below,
payable as soon as practicable following the date on which the termination
occurs, but in no event later than sixty (60) days following the date of such
termination and the Employee will not have the right to designate the taxable
year of the payment; provided however that such payment shall be limited to an
amount which would not, when considered with other compensation payable to the
Employee in connection with a Change in Control, result in an “excess parachute
payment” as that term is defined in Code section 280G, as determined in the sole
good faith discretion of the Company.
(d)    For purposes of this Agreement, “Cause” means any of the following: (i)
the Employee’s conviction of or plea of nolo contendere to a felony or other
crime involving moral turpitude, (ii) the Employee’s material breach of a
material provision of this Agreement that is not corrected within thirty (30)
days following written notice of such breach sent by the Company to the
Employee, (iii) the Employee’s willful misconduct in the performance of his
material duties under this Agreement, (iv) the Employee’s performance of his
material duties in a manner that is grossly negligent, and (v) the Employee’s
failure to attempt to fully comply with any lawful directive of the Chief
Executive Officer of the Company which is not corrected within thirty (30) days
following written notice of such breach sent by the Company to the Employee.
Whether or not “Cause” exists shall be determined solely by the Company in its
reasonable, good faith discretion.
(e)    For purposes of this Agreement, “Good Reason” means, without the
Employee's written consent, (i) a material and substantially adverse reduction
in title or job responsibilities compared with title or job responsibilities on
the Effective Date; (ii) any requirement that the Employee relocate to a work
location more than 50 miles from city of Los Angeles, California; or (iii) any
material breach of the Agreement by the Company. Notwithstanding the foregoing,
Good Reason will be deemed to exist only in the event that: (x) the Employee
gives written notice to the Company of his claim of Good Reason and the specific
grounds for his claim within ninety (90) days following the occurrence of the
event upon which his claim rests, (y) the Company fails to cure such breach
within thirty days (30) of receiving such notice (“Cure Period”), and (z) the
Employee gives written notice to the Company to terminate his employment within
fifteen (15) days following the Cure Period.
(f)    Notwithstanding any other provision of this Agreement to the contrary,
the Employee shall not be entitled to any payments under Section 6(b) or 6(c),
and the Company shall not be obligated to make such payments, unless (i) the
Employee materially complies with the restrictive covenants by which he is bound
(whether pursuant to this Agreement or otherwise), including, but not limited
to, any non-competition agreement, non-solicitation agreement, confidentiality
agreement or invention assignment agreement signed by the Employee, and (ii) the
Employee executes, delivers and does not revoke a commercially reasonable
general release in form and substance acceptable to both the Company and
Employee no later than sixty (60) days following the effective date of
termination of employment. To the extent the Company makes any such payment to
the Employee prior to the execution and delivery or a permissible revocation of
the release described in clause (ii) and the Employee fails to execute or
deliver the release or otherwise revokes the release, then the Employee will be
obligated to repay to the Company the full amount of any such payment under
Section 6(b) or 6(c), as applicable, theretofore made to the Employee within
ninety (90) days following the termination of the Employee’s employment.
7.    Death or Disability. Notwithstanding anything in Section 6 to the
contrary, upon the death or Disability (as defined below) of the Employee prior
to the end of the Term, this Agreement shall terminate and no further payments
shall be made other than those provided for by law and the payment of Base
Salary (pursuant to Section 4(a)) up to and including the termination date,
bonus earned and approved by the Committee (pursuant to Section 4(b)),
reimbursement of expenses incurred prior to such termination (pursuant to
Section 4(c)), and benefits (pursuant to Section 5) accrued prior to the date of
such death or Disability but not yet paid. For purposes of this Agreement,
Disability shall mean any physical or mental incapacity that is documented by
qualified medical experts and that results in the Employee’s inability to
perform his essential material duties and responsibilities for the Company, with
reasonable accommodation, for a period of ninety (90) days in any consecutive
twelve (12) month period, all as determined in the good faith judgment of the
Board.
8.    Restrictive Covenants. The Employee hereby covenants, agrees and
acknowledges as follows:
(a)    Confidential Information. In the course of his employment by the Company,
the Employee will receive and/or be in possession of confidential information of
the Company, its subsidiaries, affiliates and divisions and the predecessors and
successors of any of them, including, but not limited to, information relating
to: (i) suppliers, vendors, independent contractors, brokers, partners,
employees, entities, patrons or customers, trade secrets, formulas, inventions,
patterns, compilations, contracts, business plans and practices, marketing plans
and practices, financial plans and practices, programs, devices, methods,
know-hows, techniques or processes, operational procedures, financial statements
or other financial information, contract proposals, business plans, training and
operations methods and manuals, personnel records, and management systems
policies or procedures; (ii) information pertaining to future plans and
developments; and (iii) other tangible and intangible property that is used in
the operations of the Company but not made public. The information and trade
secrets relating to the business of the Company described in this Section 8(a)
are hereinafter referred to collectively as the “Confidential Information,”
provided that the term Confidential Information will not include any
information: (x) that is or becomes generally publicly available (other than as
a result of violation of this Agreement by the Employee or someone under his
control or direction or (y) that the Employee receives on a non-confidential
basis from a source (other than the Company or its representatives) that is not
known by him to be bound by an obligation of secrecy or confidentiality to the
Company. References in this Section 8 to the “Company” shall include the
Company, its subsidiaries, affiliates and divisions and the predecessors and
successors of any of them.
(b)    Non-Disclosure. The Employee agrees that he will not, without the prior
written consent of the Company, during the period of his employment or at any
time thereafter, disclose or make use of any such Confidential Information,
except as may be required by law (and, in such case, he will immediately notify
the Company of such disclosure request) or in the course of his employment
hereunder. The Employee agrees that all tangible materials containing
Confidential Information, whether created by the Employee or others, that comes
into his custody or possession during his employment, will be and are the
exclusive property of the Company.
(c)     Return of Confidential Information and Property. Upon termination of the
Employee’s employment for any reason whatsoever, he will immediately surrender
to the Company all Confidential Information and property of the Company in his
possession, custody or control in whatever form maintained (including, without
limitation, computer discs and other electronic media), including all copies
thereof. The Employee shall be allowed to make and keep a copy of all personal
information, including, but not limited to, personal information contained in
his contacts directory. Any Confidential Information that cannot be returned or
destroyed shall be kept confidential by the Employee at all times.
(d)    Non-Competition. The Employee agrees that, while employed by the Company
and for one year after the cessation of his employment with the Company for any
reason other than expiration of the Term or a termination pursuant to Section
6(b) or 6(c), he will not become employed by or otherwise engage in or carry on,
whether directly or indirectly as a principal, agent, consultant, partner or
otherwise, any business with any person, partnership, business, corporation,
company or other entity (or any affiliate, subsidiary, parent or division
thereof) that is in direct competition with the Company.
(e)    Non-Solicitation/No-Hiring. The Employee agrees that, while employed by
the Company and for one year after the cessation of his employment with the
Company for any reason, he will not (i) solicit or induce or attempt to solicit
or induce any employee, director or consultant to terminate his or her
employment or other engagement with the Company or (ii) employ or retain (or in
any way assist, participate in or arrange for the employment or retention of)
any person who is employed or retained by the Company or any of its parents,
subsidiaries, affiliates and divisions or who was employed or retained by the
Company or any of its parents, subsidiaries, affiliates and divisions both
within the six (6) month period immediately preceding the Employee’s
contemplated employment or retention of such person and on the date the
Employee’s employment with the Company ended.
(f)    Injunctive Relief and Other Remedies. The Employee acknowledges that the
foregoing confidentiality, non-competition and non-solicitation/no-hiring
provisions are reasonable and necessary for the protection of the Company and
its parent, subsidiaries, affiliates and divisions, and that they will be
materially and irrevocably damaged if these provisions are not specifically
enforced. Accordingly, the Employee agrees that, in addition to any other relief
or remedies available to the Company and its parent, subsidiaries, affiliates
and divisions, the Company will be entitled to seek an appropriate injunctive or
other equitable remedy for the purposes of restraining Employee from any actual
or threatened breach of those provisions, and no bond or security will be
required in connection therewith. If any of the foregoing confidentiality,
non-competition and no-solicitation/no-hiring provisions are deemed invalid or
unenforceable, these provisions will be deemed modified and limited to the
extent necessary to make them valid and enforceable.
9.    Tax Withholding. The Company shall withhold from any compensation and
benefits payable under this Agreement all federal, state, local or other taxes
as shall be required pursuant to any law or governmental regulation or ruling.
10.    Entire Agreement. This Agreement contains the entire understanding
between the parties hereto and supersedes any other prior employment agreement
between the Company or any predecessor of the Company and the Employee.
11.    Notices. All notices that are required or may be given pursuant to the
terms of this Agreement will be in writing and will be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid, or
(iii) sent via a responsible overnight courier, to the parties at their
respective addresses set forth above, or to such other address or addresses as
either party will have designated in writing to the other party hereto. The date
of the giving of such notices delivered personally or by carrier will be the
date of their delivery and the date of giving of such notices by certified or
registered mail will be the date five days after the posting of the mail.
12.    General Provisions.
(a)    Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Employee or his beneficiaries or legal
representatives without the Company's prior written consent; provided, however,
that nothing in this Section 12(a) shall preclude (i) the Employee from
designating a beneficiary to receive any benefit payable hereunder following his
death, or (ii) the executors, administrators, or other legal representatives of
the Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereto.
(b)    No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
(c)    Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Employee and the Company and their respective permitted
successors and assigns.
(d)    Compliance with 409A.
(i)    Notwithstanding anything herein to the contrary, it is intended that the
provisions of this Agreement satisfy the provisions of Section 409A and this
Agreement shall be interpreted and administered, as necessary, so that the
payments and benefits set forth herein shall be exempt from or shall comply with
the requirements of Section 409A.
(ii)    To the extent that the Company determines that any provision of this
Agreement would cause the Employee to incur any additional tax or interest under
Section 409A, the Company shall be entitled to reform such provision to attempt
to comply with or be exempt from Section 409A.  To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Employee and the
Company without violating the provisions of Section 409A.
(iii)    Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on his termination date the Employee is deemed to be a “specified
employee” within the meaning of Section 409A, any payments or benefits due upon,
or within the six month period following and due to,  a termination of the
Employee’s employment that constitutes a “deferral of compensation” within the
meaning of Code Section 409A and which do not otherwise qualify under the
exemptions under Treas. Reg. Section 1.409A-1, shall be paid or provided to the
Employee in a lump sum on the earlier of (1) the first day following the six
month anniversary of the Employee’s separation from service (as such term is
defined in Section 409A) for any reason other than death, and (2) the date of
the Employee’s death, and any remaining payments and benefits shall be paid or
provided in accordance with the normal payment dates specified for such payment
or benefit.
(iv)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
a termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits. In no event may the Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A.
(v)    All expenses or other reimbursements paid pursuant to this Agreement or
other policy or program of the Company that are taxable income to the Employee
shall in no event be paid later than the end of the calendar year next following
the calendar year in which the Employee incurs such expense or pays such related
tax.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments
shall be made on or before the last day of the Employee’s taxable year following
the taxable year in which the expense was incurred. 
(vi)    Nothing contained in this Agreement or any other agreement between the
Employee and the Company or any policy, plan, program or arrangement of the
Company shall constitute any representation or warranty by the Company regarding
compliance with Section 409A.
13.    Modification and Waiver.
(a)    Amendment of Agreement. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto.
(b)    Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
14.    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect
15.    Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
16.    Governing Law. This Agreement has been executed and delivered in the
State of California, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of said State other than the conflict
of laws provisions of such laws. The Employee and the Company hereby consent to
the jurisdiction of any Federal or State court of competent jurisdiction located
in Los Angeles, California, and each party waives any objection to the venue of
any such suit, action or proceeding and the right to assert that any such forum
is not a convenient forum, and irrevocably consents to the jurisdiction of the
Federal and State courts located in Los Angeles, California in any such suit,
action or proceeding.
17.    Survival of Provisions. Neither the termination of this Agreement, nor of
the Employee's employment hereunder, will terminate or affect in any manner any
provision of this Agreement that is intended by its terms to survive such
termination, including without limitation, the provisions of Section 8 hereof.
18.    Indemnification. The Company shall indemnify the Employee in the event
the Employee is a party, or is threatened to be made a party, to any threatened,
pending or contemplated action, suit, or proceeding (other than an action by or
in the right of the Company) by reason of the fact that the Employee is an
officer or director of the Company against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by the Employee in connection with such action, suit, or proceeding if the
Employee acted in good faith and in a manner the Employee reasonably believed to
be in or not opposed to the best interests of the Company and, with respect to
any criminal action or proceeding, had no reasonable cause to believe the
Employee’s conduct was unlawful.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the day and year first above written.




CINEDIGM CORP.


By:     /s/ Chris McGurk    
Name:    Chris McGurk            
Title:    Chairman & CEO            


Employee


/s/ Erick Opeka        
Erick Opeka






4822-8746-0465v.6